Citation Nr: 0700789	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-11 878	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for low back myofascial pain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to 
September 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In correspondence received in November 2005, the veteran 
appears to be attempting to reopen his claim of entitlement 
to service connection for a psychiatric disorder.  This issue 
is referred to the RO for initial development and 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In several written statements submitted during the course of 
his appeal, the veteran indicates that he receives disability 
benefits from the Social Security Administration (SSA).  
There is no indication that any effort has been made to 
secure any SSA decision or any associated medical records.  
If such SSA decision and medical records exist, they should 
be obtained and incorporated into the claims files.  38 
U.S.C. § 5103A (West 2002).  

VA is also required to provide a medical examination when the 
record of the claim does not contain sufficient medical 
evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 
5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

The evidence of record shows that the veteran last underwent 
VA orthopedic examination in March 2003 to determine the 
current severity of his service-connected low back myofascial 
pain.  At that time, the VA examiner attributed the veteran's 
symptoms and main deficits to a recent cerebrovascular 
accident.  In a letter received in October 2005, the veteran 
indicates that his back disability has gotten progressively 
worse since he filed his claim.  Under these circumstances, 
the Board finds that the veteran should be provided another 
VA orthopedic examination.  The orthopedist should review the 
evidence of record, particularly the March 2003 VA orthopedic 
examination report and specifically differentiate between the 
veteran's symptoms attributable to his service-connected low 
back myofascial pain and those associated with his 
nonservice-connected cerebrovascular accident, if possible.

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request a copy 
of the decision awarding any benefits and 
copies of the medical records, upon which 
the SSA based its decision.  

2.  After the foregoing development has 
been accomplished, the RO should make 
arrangements for the veteran to undergo VA 
orthopedic examination.  All indicated 
tests and studies should be conducted, 
including range of motion testing, if 
possible.  The orthopedist should review 
the medical evidence of record in 
conjunction with the examination findings 
to determine the current nature and 
severity of the veteran's service-
connected low back myofascial pain.  The 
claims folders must be made available to 
the physician for review and he/she is 
requested to distinguish between 
manifestations of the service-connected 
low back myofascial pain and his 
nonservice-connected disabilities, 
including residuals of a cerebrovascular 
accident.  If the physician is unable to 
make such a distinction, he/she should so 
state.  The clinical findings and 
reasoning which form the bases for any 
opinions should be set forth in the 
medical report.

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After they have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



